DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,136,158 (US ‘158) in view of Adomaitis (USPN 3,598,270), and in further view of Okudu et al. (USPN 6,413,596).

In regard to claims 1 and 8, claim 1 corresponds to claim 1 of US ‘158.
		Claim 1 of US ‘158 does not explicitly teach that the bottom of the bottle may have a central concave part and a grounding part surrounding the bottom part.
		Adomaitis, however, disclose a plastic bottle having a bottom that has a central concave part and a grounding part surrounding the bottom part (Fig. 2-8) (the ground part is the part of the bottle that touches the surface on which the bottle is placed). Since Adomaitis establish that it is well known to form plastic bottles such that they have a bottom that has a central concave part and a grounding part surrounding the bottom part, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the bottle of claim 1 of US ‘158 such that the bottom of the bottle has the general form as the bottle of Adomaitis, including a bottom that has a central concave part and a grounding part surrounding the bottom part.

		Claim 1 of US ‘158 and Adomaitis do not teach that the plastic member covers the shoulder part, the trunk part and at least the grounding part of the bottom of the container taught by Claim 1 of US ‘158 and Adomaitis.

Okudu et al., however, disclose a labeled container/bottle 1 having label 2 that covers the container/bottle from the neck down to the bottom (col. 2, lines 15-17 and Fig. 1).
Since Okudu et al. establish that it is well known to form cover bottles with a label that covers the container/bottle from the neck down to the bottom as shown in Fig. 1, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the label taught by Claim 1 of US ‘158 and Adomaitis such that it is sized to cover the bottle from the neck down to the bottom, as taught by Okudu et al. for decorative purposes, etc. To the extent that the label of Okudu et al. does not cover the bottom or a grounding part of the bottom of a bottle, since Okudu et al. establish that it is well known to form cover bottles with a label that covers the container/bottle from the neck down to the bottom as shown in Fig. 1, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have followed the guidance of formation of a large label that covers most of the bottle of Okudu et al. to have extended the label to at least partially under the bottom of the bottle, such that it covers at least the grounding part of bottom of the bottle taught by Claim 1 of US ‘158 and Adomaitis as claimed in claim 1, or so it additionally covers the concave center part of the bottle taught by Claim 1 of US ‘158 and Adomaitis as claimed in claim 8.

In regard to claims 2, 4 and 6, claims 2, 4 and 6 correspond to claim 4 of US ‘158. The same logic presented above in regard to claim 1 also applies to claims 2, 4 and 6, regarding the bottom of the bottle having a central concave part and a grounding part surrounding the bottom part, and the plastic member covers the shoulder part, the trunk part and at least the grounding part of the bottom of the container.

Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Ap. No. 16/953,794 (Ap. ‘794) in view of Adomaitis (USPN 3,598,270), and in further view of Okudu et al. (USPN 6,413,596).

Claims 1, 3 and 5 of Ap. ‘794 each respectively correspond to claims 2, 4 and 6 of the instant application.
		Claims 1, 3 and 5 of Ap. ‘794 do not explicitly teach that the bottom of the bottle may have a central concave part and a grounding part surrounding the bottom part.
		Adomaitis, however, disclose a plastic bottle having a bottom that has a central concave part and a grounding part surrounding the bottom part (Fig. 2-8) (the ground part is the part of the bottle that touches the surface on which the bottle is placed). Since Adomaitis establish that it is well known to form plastic bottles such that they have a bottom that has a central concave part and a grounding part surrounding the bottom part, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the bottle of claims 1, 3 and 5 of Ap. ‘794 such that the bottom of the bottle has the general form as the bottle of Adomaitis, including a bottom that has a central concave part and a grounding part surrounding the bottom part.

		Claims 1, 3 and 5 of Ap. ‘794 and Adomaitis do not teach that the plastic member covers the shoulder part, the trunk part and at least the grounding part of the bottom of the container taught by Claims 1, 3 and 5 of Ap. ‘794 and Adomaitis.

Okudu et al., however, disclose a labeled container/bottle 1 having label 2 that covers the container/bottle from the neck down to the bottom (col. 2, lines 15-17 and Fig. 1).
Since Okudu et al. establish that it is well known to form cover bottles with a label that covers the container/bottle from the neck down to the bottom as shown in Fig. 1, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the label taught by Claims 1, 3 and 5 of Ap. ‘794 and Adomaitis such that it is sized to cover the bottle from the neck down to the bottom, as taught by Okudu et al. for decorative purposes, etc. To the extent that the label of Okudu et al. does not cover the bottom or a grounding part of the bottom of a bottle, since Okudu et al. establish that it is well known to form cover bottles with a label that covers the container/bottle from the neck down to the bottom as shown in Fig. 1, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have followed the guidance of formation of a large label that covers most of the bottle of Okudu et al. to have extended the label to at least partially under the bottom of the bottle, such that it covers at least the grounding part of bottom of the bottle taught by Claims 1, 3 and 5 of Ap. ‘794 and Adomaitis as claimed in claim 1.

Claims 2, 4 and 6 of Ap. ‘794 each respectively correspond to claims 3, 5 and 7 of the instant application.
	
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,220,367 (US ‘367) in view of Nakaya et al. (US 2004/0013893).
In regard to claim 1, claim 1 corresponds to claim 1 of US ‘367.
Claim 1 of US ‘367 does not recite that the preform (as opposed to the plastic member) comprises a colored layer which includes a resin material and a colorant.
Nakaya et al., however, disclose a preform to be blow molded into a container having a multilayer structure such as of PET/EVOH/PET (paragraph 0044), where the EVOH layer may include a colorant (paragraph 0083 and claim 19). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the PET/EVOH/PET layer structure of Nakaya et al. where the EVOH includes colorant as taught by Nakaya et al. as the preform of claim 1 of US ‘367 in order to form a composite preform having a preform (the preform of Nakaya et al.) and a label member (the label member of claim 1 of US ‘367).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Adomaitis (USPN 3,598,270), and in further view of Okudu et al. (USPN 6,413,596) in view of Nakaya et al. (US 2004/0013893).
		In regard to claims 1 and 8, David Shelby et al. teach a composite preform formed via a method of producing a molded composite container comprising a container body, the composite preform comprising a preform made of a plastic material (see, for example, paragraphs 0041 and 0047) and a plastic member (sleeve) disposed surrounding an outer surface of the preform (paragraph 0038 and 0047 [Example 2], which refers to paragraphs 0044-0046 [Example 1] for an explanation of how the label is placed around the preform), wherein the plastic member (sleeve) comprises a colored portion (paragraph 0025) (preform and plastic member located around the preform is shown in step V of Fig. 2, and the plastic member located around the container that is formed via blow molding the preform with the plastic member surrounding the preform is shown in step VI of Fig. 2). Shelby et al. teach that the plastic member (sleeve) is placed around the preform after the preform has been heated to the desired blow temperature (paragraph 0038).  The container of David Shelby et al. has a shoulder part, a trunk part and a bottom part (Fig. 2).

		David Shelby et al. do not explicitly teach that the bottom of the bottle may have a central concave part and a grounding part surrounding the bottom part.

		Adomaitis, however, disclose a plastic bottle having a bottom that has a central concave part and a grounding part surrounding the bottom part (Fig. 2-8) (the ground part is the part of the bottle that touches the surface on which the bottle is placed). Since Adomaitis establish that it is well known to form plastic bottles such that they have a bottom that has a central concave part and a grounding part surrounding the bottom part, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the bottle of Shelby et al. such that the bottom of the bottle has the general form as the bottle of Adomaitis, including a bottom that has a central concave part and a grounding part surrounding the bottom part.

		In regard to the recitation “wherein the plastic member is not welded or adhered to the outer surface of the container body, whereby the plastic member can be peeled off from the container body”, David Shelby et al. teach that sleeves of polyethylene terephthalate (PET) do adhere to the surface of the blown PET preform (and therefore to the thus formed PET container), whereas sleeves of polypropylene (PP) do not adhere to the surface of the blown PET preform (and therefore do not adhere to the thus formed PET container) (paragraphs 0041 and 0047, “[the PP sleeve] did not adhere to the base bottle so it can be easily separated during recycle” [paragraph 0047]). Examiner notes that even though the explicit teachings of David Shelby et al. are directed to the sleeve being adhered to the blown container, and not the preform, one of ordinary skill in the art would have expected that the PET sleeve would adhere to the heated PET preform once the sleeve is initially placed around the heated preform, for any portion of the sleeve that contacts the preform. Additionally, David Shelby et al. teach that “[p]olypropylene is desirable [as the material of the sleeve] because it is already the material of choice for labels because of its low cost and low density.” (paragraph 0047). Since David Shelby et al. teach PP as a suitable material for the sleeve of David Shelby et al., that PP sleeves do not adhere to the container/bottle (therefore also does not adhere to the preform) so that the PP sleeves “can be easily separated during recycle”, and since PP is already the material of choice for container/bottle labels “because of its low cost and low density”, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PP as the material of the sleeve of David Shelby et al. in order to take advantage of the benefits of using PP, such as “[PP sleeves] do not adhere to the base [container]/bottle so [the PP sleeves] can be easily separated during recycle”, and because of the low cost and low density of PP, which has established PP as the polymeric material of choice for container/bottle labels/sleeves, as taught by David Shelby et al.
	In regard to the recitation regarding the plastic member being a heat-contracting tube, David Shelby et al. teach that a PP shrink label is desirable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PP shrink film as the material of the PP sleeve as discussed above. As already discussed above, PP as the material of the sleeve has the advantages of not adhering to the base container/bottle (therefore also does not adhere to the preform) so the PP sleeves can be easily separated during recycling, and the low cost and low density of PP. 
	Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).

		David Shelby et al. and Adomaitis do not teach that the plastic member covers the shoulder part, the trunk part and at least the grounding part of the bottom of the container taught by David Shelby et al. and Adomaitis.

Okudu et al., however, disclose a labeled container/bottle 1 having label 2 that covers the container/bottle from the neck down to the bottom (col. 2, lines 15-17 and Fig. 1).
Since Okudu et al. establish that it is well known to form cover bottles with a label that covers the container/bottle from the neck down to the bottom as shown in Fig. 1, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the label taught by Shelby et al. and Adomaitis such that it is sized to cover the bottle from the neck down to the bottom, as taught by Okudu et al. for decorative purposes, etc. To the extent that the label of Okudu et al. does not cover the bottom or a grounding part of the bottom of a bottle, since Okudu et al. establish that it is well known to form cover bottles with a label that covers the container/bottle from the neck down to the bottom as shown in Fig. 1, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have followed the guidance of formation of a large label that covers most of the bottle of Okudu et al. to have extended the label to at least partially under the bottom of the bottle, such that it covers at least the grounding part of bottom of the bottle taught by Shelby et al. and Adomaitis as claimed in claim 1, or so it additionally covers the concave center part of the bottle taught by Shelby et al. and Adomaitis as claimed in claim 8.

While David Shelby et al. discloses that the preform is formed from conventional molding polymers such as polyester, polyolefins, and polycarbonates, that the preform may be multilayer preforms, and that other polymers may be used for at least one layer of the multilayer preforms such as well known in the art polymers such as performance polymers such as EVOH (paragraph 0032), David Shelby et al. do not explicitly disclose that the preform (as opposed to the plastic member) comprises a colored portion which includes a resin material and a colorant.
Nakaya et al., however, disclose a preform to be blow molded into a container having a multilayer structure such as of PET/EVOH/PET (paragraph 0044), where the EVOH layer may include a colorant (paragraph 0083 and claim 19). Since David Shelby et al. establish that the preform may be a multilayer preform having at least one layer of PET and at least one layer of EVOH (paragraph 0032), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the PET/EVOH/PET layer structure of Nakaya et al. where the EVOH includes colorant as taught by Nakaya et al. as the preform of David Shelby et al. having the shape taught by Adomaitis and Okudu et al. in order to form a composite preform having a preform (the preform of Nakaya et al.) having the shape taught by Adomaitis and Okudu et al. and a label member (the label member of David Shelby et al.) according to the teachings of David Shelby et al.

In regard to claim 9, David Shelby et al., Adomaitis, Okudu et al. and Nakaya et al. teach the bottle as discussed above in regard to claim 1. The grounding part taught by Okudu et al. has structure that corresponds to the claimed structure, and defines a lowermost surface of the bottom part of the container body that is adapted to contact a placement surface (Fig. 1).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Adomaitis (USPN 3,598,270), and in further view of Okudu et al. (USPN 6,413,596) and in further view of Nakaya et al. (US 2004/0013893) and in further view of Lubow et al. (US 2006/0118631).
In regard to claims 2 and 3, the claimed structural features of the container have been addressed above in regard to claim 1 via the combination of David Shelby et al., Adomaitis, Okudu et al. and Nakaya et al., and are incorporated into this rejection. The method limitations are addressed below:
		David Shelby et al. teach a composite preform for use in a method of producing a molded composite container comprising a container body, the composite preform comprising a preform made of a plastic material (see, for example, paragraphs 0041 and 0047) and a plastic member (sleeve) disposed surrounding an outer surface of the preform (paragraph 0038 and 0047 [Example 2], which refers to paragraphs 0044-0046 [Example 1] for an explanation of how the label is placed around the preform), wherein the plastic member (sleeve) comprises a colored portion (paragraph 0025) (preform and plastic member located around the preform is shown in step V of Fig. 2, and the plastic member located around the container that is formed via blow molding the preform with the plastic member surrounding the preform is shown in step VI of Fig. 2). Shelby et al. teach that the plastic member (sleeve) is placed around the preform after the preform has been heated to the desired blow temperature (paragraph 0038). Heat is transferred to the plastic member (sleeve) when it is placed around the heated preform (and, note also that paragraph 0045 also states that “[a] soak time of 25 seconds was used to allow the hot preform to transfer heat to the film [where the film is the sleeve]” (paragraphs 0038 and 0047 [note again, that paragraph 0047 refers to paragraphs 0044-0046 for a specific teaching of the method steps]).
		In regard to the recitation “wherein the plastic member is not welded or adhered to the preform, whereby the plastic member can be peeled off from the preform”, David Shelby et al. teach that sleeves of polyethylene terephthalate (PET) do adhere to the surface of the blown PET preform (and therefore to the thus formed PET container), whereas sleeves of polypropylene (PP) do not adhere to the surface of the blown PET preform (and therefore do not adhere to the thus formed PET container) (paragraphs 0041 and 0047, “[the PP sleeve] did not adhere to the base bottle so it can be easily separated during recycle” [paragraph 0047]). Examiner notes that even though the explicit teachings of David Shelby et al. are directed to the sleeve being adhered to the blown container, and not the preform, one of ordinary skill in the art would have expected that the PET sleeve would adhere to the heated PET preform once the sleeve is initially placed around the heated preform, for any portion of the sleeve that contacts the preform. Additionally, David Shelby et al. teach that “[p]olypropylene is desirable [as the material of the sleeve] because it is already the material of choice for labels because of its low cost and low density.” (paragraph 0047). Since David Shelby et al. teach PP as a suitable material for the sleeve of David Shelby et al., that PP sleeves do not adhere to the container/bottle (therefore also does not adhere to the preform) so that the PP sleeves “can be easily separated during recycle”, and since PP is already the material of choice for container/bottle labels “because of its low cost and low density”, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PP as the material of the sleeve of David Shelby et al. in order to take advantage of the benefits of using PP, such as “[PP sleeves] do not adhere to the base [container]/bottle so [the PP sleeves] can be easily separated during recycle”, and because of the low cost and low density of PP, which has established PP as the polymeric material of choice for container/bottle labels/sleeves, as taught by David Shelby et al.
	In regard to the recitation regarding the plastic member being a heat-contracting tube, David Shelby et al. teach that a PP shrink label is desirable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PP shrink film as the material of the PP sleeve as discussed above. As already discussed above, PP as the material of the sleeve has the advantages of not adhering to the base container/bottle (therefore also does not adhere to the preform) so the PP sleeves can be easily separated during recycling, and the low cost and low density of PP. 
	Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).

		In regard to the recitation “disposing a print region on a surface of the plastic member”, the focus of David Shelby et al. is on applying a print region before the blow molding (formation of the final container/bottle). However, David Shelby et al. teach against applying a print region before the blow molding (formation of the final container/bottle) when the sleeve is a polypropylene sleeve in Example 4, in which David Shelby et al. disclose that the polypropylene labels were found to distort and tear significantly at various points on the film after blow molding when polypropylene sleeves with ink already on the sleeves were added to the preform prior to infrared heating, and Shelby et al. disclose that the ink was absorbing more IR radiation for the polypropylene film and thus caused the sleeves to stretch further and tear in localized spots (paragraph 0049).
		
		However, there is no explicit teaching in David Shelby et al. against applying ink after the composite container has been formed, and Lubow et al. disclose a process in which ink is printed on a formed curved (rounded) container via a non-contact printer such as an ink jet printer or a laser marker printer to form a print region on a label on the curved (rounded) container (that is, the rounded surface of the formed container having a label on it is printed with a printed image after the container has been formed) (see, for example, abstract and paragraph 0046). Since Lubow et al. establish that it is known to print a print region on a label on a rounded / curved surface of a completed, formed container via a non-contact printer such as an ink jet printer or a laser marker printer, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region on the polypropylene label sleeve of the completed composite container taught by David Shelby et al., Adomaitis, Nakaya et al. and Okudu et al., after the composite container has cooled from the process of formation of the container (without having applied any print to the label prior to the formation of the container from the preform), in order to avoid the heat distortion of polypropylene labels with ink printed on them before the preform/label combination has been blow molded that is identified in paragraph 0049. 

		In further regard to claim 3, David Shelby et al., Adomaitis, Okudu et al., Nakaya et al., and Lubow et al. teach the method for producing a composite container as discussed above in regard to claim 2. Since Lubow et al. specifically identify ink jet printers as a suitable non-contact printer for forming, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region on the polypropylene label sleeve of the completed composite container taught by David Shelby et al., Adomaitis, Nakaya et al. and Okudu et al., after the composite container has cooled from the process of formation of the container, as discussed above in regard to claim 1 via an inkjet printer (and therefore via an ink jet process).

In regard to claims 4 and 5, the claimed structural features of the container have been addressed above in regard to claim 1 via the combination of David Shelby et al., Adomaitis, Okudu et al. and Nakaya et al., and are incorporated into this rejection. The method limitations are addressed below:
In regard to the recitation “the plastic member having a print region disposed on a surface of the plastic member in advance”, the focus of David Shelby et al. is on applying a print region before the blow molding (formation of the final container/bottle). However, David Shelby et al. teach against applying a print region before the blow molding (formation of the final container/bottle) when the sleeve is a polypropylene sleeve in Example 4, in which David Shelby et al. disclose that the polypropylene labels were found to distort and tear significantly at various points on the film after blow molding when polypropylene sleeves with ink already on the sleeves were added to the preform prior to infrared heating, and Shelby et al. disclose that the ink was absorbing more IR radiation for the polypropylene film and thus caused the sleeves to stretch further and tear in localized spots (paragraph 0049).
		
		However, there is no explicit teaching in David Shelby et al. against applying ink after the composite container has been formed, and Lubow et al. disclose a process in which ink is printed on a formed curved (rounded) container via a non-contact printer such as an ink jet printer or a laser marker printer to form a print region on a label on the curved (rounded) container (that is, the rounded surface of the formed container having a label on it is printed with a printed image after the container has been formed) (see, for example, abstract and paragraph 0046). Since Lubow et al. establish that it is known to print a print region on a label on a rounded / curved surface of a completed, formed container via a non-contact printer such as an ink jet printer or a laser marker printer, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region on the polypropylene label sleeve of the completed composite container taught by David Shelby et al., Adomaitis, Nakaya et al. and Okudu et al., after the composite container has cooled from the process of formation of the container (without having applied any print to the label prior to the formation of the container from the preform), in order to avoid the heat distortion of polypropylene labels with ink printed on them before the preform/label combination has been blow molded that is identified in paragraph 0049. 

		In further regard to claim 3, David Shelby et al., Adomaitis, Okudu et al., Nakaya et al. and Lubow et al. teach the method for producing a composite container as discussed above in regard to claim 4. Since Lubow et al. specifically identify ink jet printers as a suitable non-contact printer for forming, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region on the polypropylene label sleeve of the completed composite container taught by David Shelby et al., Adomaitis, Nakaya et al. and Okudu et al., after the composite container has cooled from the process of formation of the container, as discussed above in regard to claim 2 via an inkjet printer (and therefore via an ink jet process).

		In regard to claims 4 and 5, David Shelby et al. teach a method for producing a composite container, where the composite container is formed from a preform and a plastic member (sleeve) (preform and plastic member located around the preform is shown in step V of Fig. 2, and the plastic member located around the container blow molded from the preform is shown in step VI of Fig. 2). The preform is of a plastic material (see, for example, paragraphs 0041 and 0047), so David Shelby et al. teach the claimed step of “preparing a preform made of a plastic material”. David Shelby et al. teach the claimed step of “disposing a plastic member on the outside of the preform” (paragraph 0038 and 0047 [Example 2], which refers to paragraphs 0044-0046 [Example 1] for an explanation of how the label is placed around the preform, and all of the method steps of forming the composite container. The steps of “heating the preform and the plastic member and inserting the preform and the plastic member into a blow molding die” are taught, for example, in paragraph 0045 (note again, that paragraph 0047 refers to paragraphs 0044-0046 for a specific teaching of the method steps), where the plastic member (sleeve) is heated when it is placed around the heated preform (and, note also that paragraph 0045 also states that “[a] soak time of 25 seconds was used to allow the hot preform to transfer heat to the film [where the film is the sleeve]”. The claimed step of “integrally inflating the preform and the plastic member by performing blow molding on the preform and the plastic member in the blow molding die” is also taught, for example, in paragraph 0045.
		In regard to the recitation “wherein the plastic member is not welded or adhered to the preform so that the plastic member can be peeled off from the preform”, David Shelby et al. teach that sleeves of polyethylene terephthalate (PET) do adhere to the surface of the blown PET preform (and therefore to the thus formed PET container), whereas sleeves of polypropylene (PP) do not adhere to the surface of the blown PET preform (and therefore do not adhere to the thus formed PET container) (paragraphs 0041 and 0047, “[the PP sleeve] did not adhere to the base bottle so it can be easily separated during recycle” [paragraph 0047]). Additionally, David Shelby et al. teach that “[p]olypropylene is desirable [as the material of the sleeve] because it is already the material of choice for labels because of its low cost and low density.” (paragraph 0047). Since David Shelby et al. teach PP as a suitable material for the sleeve of David Shelby et al., that PP sleeves do not adhere to the container/bottle so that the PP sleeves “can be easily separated during recycle”, and since PP is already the material of choice for container/bottle labels “because of its low cost and low density”, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PP as the material of sleeve of David Shelby et al. in order to take advantage of the benefits of using PP, such as “[PP sleeves] do not adhere to the base [container]/bottle so [the PP sleeves] can be easily separated during recycle”, and because of the low cost and low density of PP, which has established PP as the polymeric material of choice for container/bottle labels/sleeves, as taught by David Shelby et al.
	In regard to the recitation “wherein the plastic member has a function of heat-contracting with respect to the preform”, David Shelby et al. teach that a PP shrink label is desireable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PP shrink film as the material of the PP sleeve as discussed above. As already discussed above, PP as the material of the sleeve has the advantages of not adhering to the base container/bottle so the PP sleeves can be easily separated during recycling, and the low cost and low density of PP. 

	Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).

		In regard to the recitation “disposing a print region on a surface of the plastic member”, the focus of David Shelby et al. is on applying a print region before the blow molding (formation of the final container/bottle). However, David Shelby et al. teach against applying a print region before the blow molding (formation of the final container/bottle) when the sleeve is a polypropylene sleeve in Example 4, in which David Shelby et al. disclose that the polypropylene labels were found to distort and tear significantly at various points on the film after blow molding when polypropylene sleeves with ink already on the sleeves were added to the preform prior to infrared heating, and Shelby et al. disclose that the ink was absorbing more IR radiation for the polypropylene film and thus caused the sleeves to stretch further and tear in localized spots (paragraph 0049).
		However, there is no explicit teaching in David Shelby et al. against applying ink after the composite container has been formed, and Lubow et al. disclose a process in which ink is printed on a formed curved (rounded) container via a non-contact printer such as an ink jet printer or a laser marker printer to form a print region on a label on the curved (rounded) container (that is, the rounded surface of the formed container having a label on it is printed with a printed image after the container has been formed) (see, for example, abstract and paragraph 0046). Since Lubow et al. establish that it is known to print a print region on a label on a rounded / curved surface of a completed, formed container via a non-contact printer such as an ink jet printer or a laser marker printer, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region on the polypropylene label sleeve of the completed composite container taught by David Shelby et al., after the composite container has cooled from the process of formation of the container (without having applied any print to the label prior to the formation of the container from the preform), in order to avoid the heat distortion of polypropylene labels with ink printed on them before the preform/label combination has been blow molded that is identified in paragraph 0049. 

		In further regard to claim 5, David Shelby et al. and Lubow et al. teach the method for producing a composite container as discussed above in regard to claim 4. Since Lubow et al. specifically identify ink jet printers as a suitable non-contact printer for forming, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region on the polypropylene label sleeve of the completed composite container taught by David Shelby et al., after the composite container has cooled from the process of formation of the container, as discussed above in regard to claim 4 via an inkjet printer (and therefore via an ink jet process).

In regard to claims 6 and 7, the claimed structural features of the container have been addressed above in regard to claim 1 via the combination of David Shelby et al., Adomaitis, Okudu et al. and Nakaya et al., and are incorporated into this rejection. The method limitations are addressed below:

		David Shelby et al. teach a method for producing a composite container, where the composite container is formed from a preform and a plastic member (sleeve) (preform and plastic member located around the preform is shown in step V of Fig. 2, and the plastic member located around the container blow molded from the preform is shown in step VI of Fig. 2). The preform is of a plastic material (see, for example, paragraphs 0041 and 0047), so David Shelby et al. teach the claimed step of “preparing a preform made of a plastic material”. David Shelby et al. teach the claimed step of “disposing a plastic member on the outside of the preform” (paragraph 0038 and 0047 [Example 2], which refers to paragraphs 0044-0046 [Example 1] for an explanation of how the label is placed around the preform, and all of the method steps of forming the composite container. The steps of “heating the preform and the plastic member and inserting the preform and the plastic member into a blow molding die” are taught, for example, in paragraph 0045 (note again, that paragraph 0047 refers to paragraphs 0044-0046 for a specific teaching of the method steps), where the plastic member (sleeve) is heated when it is placed around the heated preform (and, note also that paragraph 0045 also states that “[a] soak time of 25 seconds was used to allow the hot preform to transfer heat to the film [where the film is the sleeve]”. The claimed step of “integrally inflating the preform and the plastic member by performing blow molding on the preform and the plastic member in the blow molding die” is also taught, for example, in paragraph 0045.
		In regard to the recitation “wherein the plastic member is not welded or adhered to the preform so that the plastic member can be peeled off from the preform”, David Shelby et al. teach that sleeves of polyethylene terephthalate (PET) do adhere to the surface of the blown PET preform (and therefore to the thus formed PET container), whereas sleeves of polypropylene (PP) do not adhere to the surface of the blown PET preform (and therefore do not adhere to the thus formed PET container) (paragraphs 0041 and 0047, “[the PP sleeve] did not adhere to the base bottle so it can be easily separated during recycle” [paragraph 0047]). Additionally, David Shelby et al. teach that “[p]olypropylene is desirable [as the material of the sleeve] because it is already the material of choice for labels because of its low cost and low density.” (paragraph 0047). Since David Shelby et al. teach PP as a suitable material for the sleeve of David Shelby et al., that PP sleeves do not adhere to the container/bottle so that the PP sleeves “can be easily separated during recycle”, and since PP is already the material of choice for container/bottle labels “because of its low cost and low density”, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PP as the material of sleeve of David Shelby et al. in order to take advantage of the benefits of using PP, such as “[PP sleeves] do not adhere to the base [container]/bottle so [the PP sleeves] can be easily separated during recycle”, and because of the low cost and low density of PP, which has established PP as the polymeric material of choice for container/bottle labels/sleeves, as taught by David Shelby et al.
	In regard to the recitation “wherein the plastic member has a function of heat-contracting with respect to the preform”, David Shelby et al. teach that a PP shrink label is desireable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PP shrink film as the material of the PP sleeve as discussed above. As already discussed above, PP as the material of the sleeve has the advantages of not adhering to the base container/bottle so the PP sleeves can be easily separated during recycling, and the low cost and low density of PP. 

	Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).

		In regard to the recitation “disposing a print region on a surface of the plastic member”, the focus of David Shelby et al. is on applying a print region before the blow molding (formation of the final container/bottle). However, David Shelby et al. teach against applying a print region before the blow molding (formation of the final container/bottle) when the sleeve is a polypropylene sleeve in Example 4, in which David Shelby et al. disclose that the polypropylene labels were found to distort and tear significantly at various points on the film after blow molding when polypropylene sleeves with ink already on the sleeves were added to the preform prior to infrared heating, and Shelby et al. disclose that the ink was absorbing more IR radiation for the polypropylene film and thus caused the sleeves to stretch further and tear in localized spots (paragraph 0049).
		However, there is no explicit teaching in David Shelby et al. against applying ink after the composite container has been formed, and Lubow et al. disclose a process in which ink is printed on a formed curved (rounded) container via a non-contact printer such as an ink jet printer or a laser marker printer to form a print region on a label on the curved (rounded) container (that is, the rounded surface of the formed container having a label on it is printed with a printed image after the container has been formed) (see, for example, abstract and paragraph 0046). Since Lubow et al. establish that it is known to print a print region on a label on a rounded / curved surface of a completed, formed container via a non-contact printer such as an ink jet printer or a laser marker printer, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region on the polypropylene label sleeve of the completed composite container taught by David Shelby et al., Adomaitis, Nakaya et al. and Okudu et al., after the composite container has cooled from the process of formation of the container (without having applied any print to the label prior to the formation of the container from the preform), in order to avoid the heat distortion of polypropylene labels with ink printed on them before the preform/label combination has been blow molded that is identified in paragraph 0049. 

		In further regard to claim 7, David Shelby et al., Adomaitis, Okudu et al., Nakaya et al., and Lubow et al. teach the method for producing a composite container as discussed above in regard to claim 6. Since Lubow et al. specifically identify ink jet printers as a suitable non-contact printer for forming, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region on the polypropylene label sleeve of the completed composite container taught by David Shelby et al., Adomaitis, Nakaya et al. and Okudu et al., after the composite container has cooled from the process of formation of the container, as discussed above in regard to claim 6 via an inkjet printer (and therefore via an ink jet process).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788